Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on February 4, 2022 has been entered. By way of
this submission, Applicant has amended claims 85, 97, and 99, and cancelled claims 86, 89, 98,
and 100.
Claims 72-85, 87-88, 90-97, and 99 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's arguments in view of the van Oosterhout Declaration are persuasive, and the
remaining rejections in the previous Office action, dated August 6, 2022, are hereby withdrawn.
The previous Notice of Allowance incorrectly listed claim 71 as allowed. Claim 71 has been cancelled in Applicant’s preliminary amendment dated June 3, 2020. 
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
	The prior art made of record and not relied upon is considered pertinent to Applicant's
disclosure. Bañado (US20160106844A1) teaches buffer solutions which may be used for
antibody conjugates (para. 0072-0079). However, Bañado does not teach the combination of the
claimed composition ingredients and their respective concentrations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644            
                                                                                                                                                                                            /AMY E JUEDES/Primary Examiner, Art Unit 1644